COLLATERAL AGREEMENT dated and effective as of April 21, among BERRY PLASTICS CORPORATION, each Subsidiary of the Company identified herein, and WELLS FARGO BANK, N.A., as Collateral Agent THIS COLLATERAL AGREEMENT IS SUBJECT TO THE PROVISIONS OF (1) THE SECOND AMENDED AND RESTATED SENIOR LENDER PRIORITY AND INTERCREDITOR AGREEMENT DATED AS OF FEBRUARY 5, 2, INC., THE COMPANY, CERTAIN OF ITS SUBSIDIARIES, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS TERM FACILITY ADMINISTRATIVE AGENT AND TERM FACILITY COLLATERAL AGENT, BANK OF AMERICA, N.A., AS REVOLVING FACILITY ADMINISTRATIVE AGENT AND REVOLVING FACILITY COLLATERAL AGENT, AND BANK OF AMERICA, N.A. AS BRIDGE LOAN ADMINISTRATIVE AGENT AND BRIDGE LOAN COLLATERAL AGENT, SUPPLEMENTED AS OF THE DATE HEREOF THROUGH THE EXECUTION AND DELIVERY OF A JOINDER AGREEMENT BY THE TERM FACILITY ADMINISTRATIVE AGENT, THE TERM LOAN COLLATERAL AGENT, THE REVOLVING FACILITY ADMINISTRATIVE AGENT, THE REVOLVING FACILITY COLLATERAL AGENT, THE COLLATERAL AGENT, THE TRUSTEE, THE COMPANY AND CERTAIN OF ITS SUBSIDIARIES AND BERRY PLASTICS GROUP, INC., (2) THE
